UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NESTOR GONZALEZ NUNEZ, et al., individually and
on behalf of others similarly situated,

                               Plaintiffs,
                                                          CIVIL ACTION NO.: 18 Civ. 00861 (GBD) (SLC)
       against
                                                                            ORDER
R. GROSS DAIRY KOSHER RESTAURANT INC., et al.,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       A Telephone Conference was held today, February 18, 2020. By Friday, February 21,

2020, the parties are directed to submit, via ECF, a joint letter listing dates and times on which

they are available for a settlement conference. The parties should choose from the following

dates, select all available dates and times, and rank their choices.

       The Court is available on

           •     Thursday, March 26, 2020 at 2:00 pm;

           •     Monday, March 30, 2020 at 10:00 am and 2:00 pm;

           •     Wednesday, April 1, 2020 at 10:00 am and 2:00 pm;

           •     Friday, April 3, 2020 at 10:00 am and 2:00 pm; and

           •     Monday, April 6, 2020 at 10:00 am and 2:00 pm.
Dated:   New York, New York
         February 18, 2020

                                  SO ORDERED



                                  _________________________
                                  SARAH L. CAVE
                                  United States Magistrate Judge




                              2
